Peters, C. J.
This is an action brought by one of its inhabitants against the city of Lewiston under this statutory provision: “ Towns shall pay expenses necessarily incurred for the relief of paupers by an inhabitant not liable for their support, after notice *72and request to the overseers, until provision is made for them.” A question arose at the trial whether notice to a clerk or agent of the overseers is a notice to the overseers themselves. We think so, in all cases where the municipality authorizes the overseers to employ a clerk or agent at its expense, and clothes him with such ministerial functions as did the city of Lewiston in the present case. Chapter 14 of the revised ordinances of the city, sec. 1, reads thus: “ The mayor and aldermen shall constitute the overseers of the poor and as such shall have the right to appoint a clerk or agent to act for, and under the direction and approval of said overseers; and said clerk or agent shall receive such compensation for his services as the city council shall prescribe.” Section two of the same chapter provides that such agent or clerk shall be sworn, keep a fair and intelligent record of the doings of the board, and perform generally such services as in the line of their duties they might impose on him. He was habitually in attendance at their office and they were rarely there except at stated meetings. Their own convenience as well as that of the public was better served by communicating notices to them through one who was their agent as well as clerk.
The verdict is manifestly too large. The plaintiff is entitled to compensation for her services in the case of her sick brother for, as nearly as may be reckoned, ninety-two days, although she performed similar services for a previous period for which she cannot recover for failure of giving seasonable and necessary notice. A calculation based on the different votes of the city and the admissions of the plaintiff, after deducting sums already received, will give the plaintiff $162.12, instead of $418.37, the amount of the verdict.

Exceptions and motion overruled if plaintiff remits as indicated, otherwise motion to be sustained.